In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-20-00387-CV

MICHELE MCKENZIE ALFORD-SHAW,              §   On Appeal from the 96th District Court
AS INDEPENDENT EXECUTRIX OF THE
ESTATE OF ROBIN DALE SHAW,
DECEASED, Appellant                        §   of Tarrant County (096-306509-19)


V.                                         §   July 1, 2021


JUDY NICHOLSON, INDIVIDUALLY, AS           §   Memorandum Opinion by Justice Walker
PERSONAL REPRESENTATIVE OF THE
ESTATE OF MISTY NICHOLSON,
DECEASED, AND AS GUARDIAN AND
NEXT FRIEND OF LBN, A MINOR;
DOMINIC RIOLA; AND KARLA RIOLA,
Appellees

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s November 17, 2020 order. The court

affirms the trial court’s order.
      It is ordered that appellant Michele McKenzie Alford-Shaw shall bear the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Brian Walker
                                           Justice Brian Walker